Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the inclusion of a magnet upon the wrench assembly, with a matching magnet in the housing, to which the wrench magnet engages and thus retains the wrench assembly in a particular position. 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the cited Ceroll, (US 8,678,725), which contains similar features yet lacks the magnetic connection of the allowable subject matter.                                                  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceroll, (US 8,678,725).

Regarding claim 15, Cerroll discloses: A rotary tool (Fig. 2, rotary tool 200) comprising: 
a housing  (Fig. 2, motor housing 205) including a first end (bottom end), 
a second end  (the top end of the device, which includes the bit holder) opposite the first end, and
a longitudinal axis (Fig. 3, “SA”) extending between the first end and the second end; 
a drive shaft (Fig. 3, shaft 307) positioned within the housing; 
a bit holder(Fig. 2, bit retaining system 210) positioned adjacent the second end of the housing and driven by the drive shaft; 
a wrench assembly  (Fig. 2, control assembly 220) selectively engageable with the bit holder; 
a groove (Figs. 5a, 5b, cavity 510) positioned on one of the housing and the wrench assembly; and 
a protrusion (Figs. 5a, 5b, socket 450) positioned on the other of the housing and the wrench assembly, the protrusion engaging the groove and retaining the wrench assembly against axial movement while the wrench assembly is in a first position  (Fig. 5a), the protrusion being axially spaced apart from the groove while the wrench assembly is in a second position  (Fig. 5b).

Regarding claim 18, Cerroll further discloses: while the wrench assembly  (Fig. 2, control assembly 220) is in the first position (Fig. 5a), the wrench assembly is disengaged from the bit holder assembly.

Regarding claim 19, Cerroll further discloses: a locking structure (Fig.1, spindle lock assembly 115)  positioned on the drive shaft, and a lock assembly (Fig. 1, lock assembly actuator 140) engaging the locking structure to prevent rotation of the drive shaft (Examiner’s note- the Fig. 1, prior art shows a locking assembly on the uppermost portion.  While this is not utilized in the subsequent embodiments, the subsequent embodiments do not need the structure, as the gear wheel 430 would allow the user to lock the spindle.  The lock of Figure 1 is cited so as to show this device in its simplest form.

Regarding claim 20, Cerroll further discloses: the locking structure (Fig.1, spindle lock assembly 115) is movable between a first position (the locking actuator is pressed), where the lock assembly engages the locking structure to prevent rotation of the drive shaft, and a second position (the locking actuator is not pressed), where the lock assembly disengages the locking structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14, 16-17 are rejected under 35 U.S.C. 103 as being obvious over Ceroll, (US 8,678,725) in view of Puzio, (US 20220009064).

Regarding claim 1, Ceroll discloses: A rotary tool (Fig. 2, rotary tool 200) comprising:
 
a housing (Fig. 2, motor housing 205); 

a drive shaft (Fig. 3, shaft 307) positioned within the housing; 

a bit holder (Fig. 2, bit retaining system 210) positioned adjacent a distal end of the housing and driven by rotation of the drive shaft; 

a wrench assembly (Fig. 2, control assembly 220) for adjusting the bit holder, the wrench assembly positioned adjacent the bit holder, the wrench assembly being movable between a first position (Fig. 5a) and a second position (Fig. 5b), the wrench assembly being coupled to the housing and disengaged from the bit holder assembly in the first position (Col. 2, line 51, “FIG. 5A illustrates the bit retaining system of FIG. 2, with a portion of the housing removed for clarity, showing the control gear disengaged from the gears of the collet assembly.”), the wrench assembly engaging the bit holder assembly in the second position  (Col. 2, line 54,” FIG. 5B illustrates the bit retaining system of FIG. 2, with a portion of the housing removed for clarity, showing the control gear engaged with the gears of the collet assembly.”).

Ceroll does not explicitly disclose: a light source configured to emit light in a direction toward the bit holder.

Puzio teaches: a light source configured to emit light in a direction toward the bit holder (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Ceroll with the inclusion of the light source from Puzio, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this inclusion allows for the device to light the work area, thereby increasing the productivity and safety of the operator.

Regarding claim 2, the modified Ceroll discloses: the bit holder  (Fig. 2, bit retaining system 210) includes a connection member (Fig. 3, collet nut 315) connected to the drive shaft and defining a bore (Fig. 3, side wall 350 and an upper wall or flange 355 defining a generally annular opening), a collet (Fig. 3, collet 310) positioned within the bore, and a spindle (Fig. 3, spindle 305) threadably coupled to the connection member (Col. 4, line 4, “The collet nut 315 is internally threaded with threads complementary to the threads formed on the surface of the spindle 305”).

Regarding claim 3, the modified Ceroll discloses: the spindle (Fig. 3, spindle 305) relative to the connection member adjusts an opening of the collet (Col. 4, line 19, “drawing the collet 310 into and out of the spindle channel 322 alters the diameter of the collet bore 330, widening and narrowing the collet bore to selectively secure and release the shank of the bit.”).

Regarding claim 4, the modified Ceroll discloses: the spindle includes a first beveled surface (See Examiner Illustration 1) and the collet (Fig. 3, collet 310) includes a second beveled surface (See Examiner Illustration 1) engageable with the first beveled surface, wherein movement of the spindle causes movement of the second beveled surface along the first beveled surface to adjust the opening of the collet (see Column 3, lines 62 – Col. 4, line 23).

    PNG
    media_image1.png
    354
    818
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 5, the modified Ceroll discloses: the light source (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”) is supported on an outer surface of the housing and oriented toward the bit holder.

Regarding claim 6, the modified Ceroll discloses: the light source (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”) is positioned within the housing.

Regarding claim 7, the modified Ceroll discloses: one of the wrench assembly  (Fig. 2, control assembly 220) and the housing (Fig. 2, motor housing 205) includes a groove (Figs. 5a, 5b, cavity 510), and the other of the wrench assembly and the housing includes a protrusion (Figs. 5a, 5b, socket 450) engageable with the groove to retain the wrench assembly in the first position.

Regarding claim 9, the modified Ceroll discloses: the wrench assembly (Fig. 2, control assembly 220) includes a key (Fig. 5c, hex wrench 530), and the housing includes a slot (Figs. 5a, 5b, socket 450) engageable with the key to retain the wrench assembly in the first position.

Regarding claim 10, the modified Ceroll discloses: the key (Fig. 5c, hex wrench 530) is axially movable relative to the housing (Fig. 5c shows an arrow describing axial movement) along a first portion of the slot and is rotatable (Fig. 5c shows an arrow describing rotational movement) relative to the housing along a second portion of the slot.

Regarding claim 11, the modified Ceroll discloses: the wrench assembly (Fig. 2, control assembly 220) includes a tab (see Examiner Illustration 2)
, and the housing (Fig. 2, motor housing 205) includes a flange  (see Examiner Illustration 2) engageable with the tab to retain the wrench assembly in the first position.

    PNG
    media_image2.png
    244
    494
    media_image2.png
    Greyscale


Examiner Illustration 2 
Regarding claim 12, the modified Ceroll discloses: the wrench assembly  (Fig. 2, control assembly 220) includes a collar (Fig. 5a, walls 510, 515, 520) and an engaging member (Fig. 4b, control gear 430) positioned within the collar, the engaging member being spaced apart from the bit holder while the wrench assembly is in the first position (see Fig. 5a, which shows the control gear in the first position).

Regarding claim 13, the modified Ceroll discloses: a shoulder  (Fig. 5a, wall 515)  extending radially inward from an inner surface of the collar, wherein the shoulder is engageable with the engaging member (Fig. 4b, control gear 430).

Regarding claim 14, the modified Ceroll discloses: a locking structure (Fig.1, spindle lock assembly 115) positioned on the drive shaft, and a lock assembly (Fig. 1, lock assembly actuator 140) engaging the locking structure to prevent the drive shaft from rotating. (Examiner’s note- the Fig. 1, prior art shows a locking assembly on the uppermost portion.  While this is not utilized in the subsequent embodiments, the subsequent embodiments do not need the structure, as the gear wheel 430 would allow the user to lock the spindle.  The lock of Figure 1 is cited so as to show this device in its simplest form.).

Regarding claim 16, Ceroll discloses the device of claim 15.

Ceroll does not explicitly disclose: a light source supported on the housing and oriented toward the bit holder.

Puzio teaches: a light source supported on the housing and oriented toward the bit holder (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Ceroll with the inclusion of the light source from Puzio, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this inclusion allows for the device to light the work area, thereby increasing the productivity and safety of the operator.

Regarding claim 17, Ceroll discloses the device of claim 15.

Ceroll does not explicitly disclose: a light source positioned within the housing.

Puzio teaches: a light source positioned within the housing (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Ceroll with the inclusion of the light source from Puzio, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this inclusion allows for the device to light the work area, thereby increasing the productivity and safety of the operator.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being obvious over Casper, (US 4,989,323) in view of Ceroll, (US 8,678,725).

Regarding claim 21, Casper discloses: A rotary tool assembly comprising: 
a base unit (Fig. 1, power unit 30) including a motor (the power unit 30 is described as containing a motor in Col. 3, line 65); 
a flexible member (Fig. 1, flexible shaft 40) operatively connected to the motor; and 
a rotary tool (Fig. 1, driven device 112) including, 
a housing (Fig. 5, clutch housing 32)
the drive shaft (Fig. 7, drive shaft 102) driven by the flexible member (Casper - Fig. 1, flexible shaft 40), 

Casper does not explicitly disclose: 
a rotary tool including, 
a housing, 
a drive shaft supported for rotation by the housing, 
a bit holder assembly coupled to the drive shaft, the bit holder assembly including, 
a connection member connected to the drive shaft and defining a bore, 
a collet positioned within the bore, and 
a spindle threadably coupled to the connection member, movement of the spindle relative to the connection member adjusting an opening of the collet, and 
a wrench assembly for adjusting the bit holder assembly, the wrench assembly movable between a first position and a second position, the wrench assembly being coupled to the housing and disengaged from the bit holder assembly in the first position, the wrench assembly engaging the bit holder assembly in the second position.

Ceroll teaches: a rotary tool (Fig. 2, rotary tool 200) including, 
a housing (Fig. 2, motor housing 205), 
a drive shaft (Fig. 3, shaft 307) supported for rotation by the housing, the drive shaft driven by the flexible member  (Casper - Fig. 1, flexible shaft 40), 
a bit holder assembly (Fig. 2, bit retaining system 210) coupled to the drive shaft, the bit holder assembly including, 
a connection member (Fig. 3, collet nut 315) connected to the drive shaft and defining a bore (Fig. 3, side wall 350 and an upper wall or flange 355 defining a generally annular opening), 
a collet (Fig. 3, collet 310) positioned within the bore, and 
a spindle (Fig. 3, spindle 305) threadably coupled to the connection member (Col. 4, line 4, “The collet nut 315 is internally threaded with threads complementary to the threads formed on the surface of the spindle 305”), movement of the spindle (Fig. 3, spindle 305) relative to the connection member adjusting an opening of the collet (Col. 4, line 19, “drawing the collet 310 into and out of the spindle channel 322 alters the diameter of the collet bore 330, widening and narrowing the collet bore to selectively secure and release the shank of the bit.”), and 
a wrench assembly (Fig. 2, control assembly 220) for adjusting the bit holder assembly, the wrench assembly movable between a first position (Fig. 5a) and a second position (Fig. 5b), the wrench assembly being coupled to the housing and disengaged from the bit holder assembly in the first position, the wrench assembly engaging the bit holder assembly in the second position.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary tool of Casper, (which consists of a separate power source that is connected via a flexible member to the rotary tool head), by combining with the rotary tool head of Ceroll, thereby combining prior art elements to achieve a predictable result.  The benefit of this combination is that it allows for the weight of the motor and other electronics to be positioned away from the rotary tool, thereby allowing the operator to utilize the rotary tool with as little weight as possible in the hand of the operator.  This increases the utility of the tool as well as the safety of the tool.

Regarding claim 24, the modified Casper further discloses: the spindle includes a first beveled surface (See Examiner Illustration 1) and the collet (Fig. 3, collet 310) includes a second beveled surface (See Examiner Illustration 1) engageable with the first beveled surface, wherein movement of the spindle causes movement of the second beveled surface along the first beveled surface to adjust the opening of the collet (see Column 3, lines 62 – Col. 4, line 23).

    PNG
    media_image1.png
    354
    818
    media_image1.png
    Greyscale

Examiner Illustration 1
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Casper, (US 4,989,323) in view of Ceroll, (US 8,678,725), in further view of Puzio, (US 20220009064).

Regarding claim 22, the modified Casper discloses the device of claim 21.

The modified Casper does not explicitly disclose: a light source supported on the housing.

Puzio teaches: a light source supported on the housing (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Casper with the inclusion of the light source from Puzio, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this inclusion allows for the device to light the work area, thereby increasing the productivity and safety of the operator.

Regarding claim 23, the modified Casper discloses the device of claim 21.

The modified Casper does not explicitly disclose: a light source positioned within the housing.

Puzio teaches: a light source positioned within the housing (Fig. 1, [0133] - “A light ring 34 can be located on a front portion of the power tool 10 just behind the end effector 20 in a recess 36 in the clutch collar 30”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Ceroll with the inclusion of the light source from Puzio, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this inclusion allows for the device to light the work area, thereby increasing the productivity and safety of the operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731